Citation Nr: 1628231	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-16 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to an initial rating in excess of 10 percent for left knee instability.

2.   Entitlement to an initial rating in excess of 10 percent for left knee tibial plateau and proximal fibular fractures with meniscus tears and degenerative arthritis.

3.   Entitlement to a compensable evaluation for postoperative scars, left knee. 

4.   Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1990 to October 1993 with subsequent service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a November 2011and October 2015 rating decisions of the Department of Veterans Affairs (Regional Office) in Waco, Texas.

In December 2013, the Board remanded these matters for further evidentiary development, to include obtaining the Veteran's social security records as well as affording him a VA examination.  A review of the record reveals substantial compliance with the Board's December 2013 remand directives and therefore is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As an initial matter, the Board notes that by rating decision in October 2015, the RO granted service connection for left knee instability with an evaluation of 10 percent effective November 16, 2012.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  As the maximum rating has not been awarded, these claims for a higher rating have remained viable on appeal.  

Additionally, the Board notes that new evidence was added to the record after the issuance of the SSOC and certification.  Specifically, there are various treatment records as well as a VA examination conducted for the Veteran's major depressive disorder which refers to the Veteran's left knee and work history.  As these treatment records and the VA examination conducted reiterate information that was in the included in VA treatment records associated with the claims file prior to the issuance of the SSOC, waiver is not required.

The claim of entitlement to a TDIU is remanded below.


FINDINGS OF FACT

1.   For the entire appeal period, the Veteran's left knee lateral instability is manifested by no more than moderate instability.

2.   For the entire appeal period, the Veteran's left knee tibial plateau and proximal fibular fractures with meniscus tears and degenerative arthritis is manifested by subjective complaints of tenderness and pain - the disability has not been productive of ankylosis, recurrent subluxation, genus recuvatum or disolation of the semilunar cartilage.

3.   For the entire appeal period, the Veteran's status postoperative scars, left knee, are stable, superficial, not painful on examination, cover an area less than 39 square centimeters, and do not cause any functional limitation or limitation of motion of the knee.  


CONCLUSIONS OF LAW

1.   The criteria for a 20 percent rating for left knee lateral instability under Diagnostic Code (DC) 5257 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.59, 4.71a, Diagnostic Code 5257 (2015). 

2.   The criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2015).

3.   The criteria for an initial compensable rating for postoperative scars, left knee, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7801, 7802, 7804, 7805 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VCAA Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.   Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

DC 5010 provides that arthritis due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is applicable for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Facts

Historically, the Veteran injured his left knee in-service climbing over a wall at Camp Swift.  The Veteran was then sent for x-rays and found to have fractures.  The Veteran underwent surgery in January 2010.  

Private treatment records from February 2010 indicate that the Veteran did not have any pain or swelling of the knee.  X-ray testing revealed unspecified internal derangement of the left knee.

Private treatment records from March 2010 indicate that the Veteran complained of increased pain when getting up and pain when walking.  The Veteran stated that his knee felt like it was going to give out.  The Veteran indicated that range of motion was good but uncomfortable and noted increased pain when squatting.  X-ray testing indicated knee chondromalacia, knee internal derangement, and osteochondristric dissecans.  The examiner noted that the Veteran has a significant osteochondral lesion of his medial femoral condyle of the left knee and that this is a permanent condition that will affect his knee function from here on out.  The examiner recommended that the Veteran find a job different than as an infantryman or retire completely from the military, as his knee would not allow him to participate in job duties of an infantryman.  It was noted that the Veteran had moderate difficulty squatting, severe difficulty running, no difficulty walking, mild difficulty climbing stairs, and no difficulty with usual activities.  It was noted that the Veteran did not have tenderness to palpitation and that his incision sites were well-healed. 

On VA examination in May 2011, the Veteran indicated that since his surgery, he has had pain on a daily basis continuously over the left medial knee.  The Veteran indicated that standing for longer than 45 minutes and walking further than two blocks causes him to have to sit down due to knee pain.  The Veteran reported that since surgery, he had six to eight episodes of his knee buckling.  The Veteran indicated that he did not use a knee brace at that point.  The examiner noted that the Veteran did not have difficulties with the activities of daily living.  The Veteran indicated that he previously worked as a mechanic, however, went back to school to get his licensure as a medical assistant due to the problems with his left knee.  The examiner noted that the Veteran had no incapacitating episodes since the surgery with knee pain.  The impression was minimal generative spurring about the patella.  The examiner noted that the Veteran's knee was otherwise entirely normal.  The examiner noted that the medial and lateral joint compartments were normal with no evidence of fracture, joint body, or joint effusion.  The examiner noted that the Veteran had two scars over the anterior lateral and anterior medial knee each 1cm in length and 2mm in breadth.  Both were well-healed.  The examiner noted that there was no pain or tenderness, no skin breakdown, and no underlying soft tissue damage at the site of the scars.  The Veteran was noted to have full extension to 0 degrees with pain at full extension over the medial left knee.  The examiner noted that the Veteran had flexion from 0-130 with pain throughout the range of motion over the medial knee.  The examiner noted that the Veteran's gait at the time of examination was normal and the Veteran's left knee was stable to varus and valgus strain both in neutral and 30 degrees flexion.  The examiner noted generalized tenderness over the medial aspect of the left knee.  No effusion, edema, inflammation or gross deformity was noted.  The examiner noted that repetition of the ranges of motion (x 3) do not increase pain, fatigue, weakness, lack of endurance, or incoordination. 

Social Security records from June 2011 indicate that the Veteran reported his knee giving way/buckling. 

VA treatment records from November 2012 indicate that the Veteran reported that his knee continued to buckle. 

On VA examination in March 2015, the examiner indicated that since his surgery, the Veteran has had persistent instability in the left knee for which he wears a brace.  The examiner noted that the Veteran's left knee gives way frequently, and has resulted in falls.  On examination, the Veteran denied swelling but reported intermittent slight redness without increased warmth.  It was noted that range of motion is well preserved.  The examiner indicated that the Veteran experiences flare-ups manifested by knee pain with increased activity almost daily, with flares lasting 45 minutes- 1 hour.  The examiner noted that the Veteran avoids running completely and avoids climbing stairs and is limited to standing and walking by knee pain.  The examiner noted that the Veteran has abnormal range of motion of his left knee, specifically; the Veteran has flexion from 0 to 110 degrees and extension from 110 to 0 degrees.  The examiner additionally noted that no pain on motion was noted on exam but that there is evidence of pain with weight bearing and there is objective evidence of localized tenderness or pain on palpation of the joint.  The examiner indicated that there is tenderness of the medial joint line, with no tenderness of the lateral joint line, insertion of the patellar tendon or anserine bursa and that there was objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and with no additional functional loss or range of motion after three repetitions.  The examiner noted that pain significantly limits functional ability with repeated use over a period of time.  The examiner noted that additional contributing factors of disability include instability of station, disturbance of locomotion, and interference with standing.  The examiner indicated that the Veteran is limited primarily by left knee instability and pain with increased activity.  The examiner noted that there is no reduction in muscle strength or muscle atrophy of the left knee and there is no ankylosis.  The examiner noted that the Veteran did not have a history of recurrent subluxation or recurrent effusion, but did have moderate lateral instability of the left knee.  The examiner noted no anterior instability (Lachman test), no posterior instability (posterior drawer test), but medial instability of 1+ (0-5 millimeters).  The examiner noted that the Veteran regularly uses a brace for his left knee.  The examiner noted that the Veteran works full-time in a bakery mixing bread dough and that the job requires standing for the majority of each shift.  The examiner noted that the Veteran finds prolonged standing painful and difficult because of his left knee pain and is seeking alternative employment.  The examiner noted that the Veteran typically does not miss work because of his knee condition.  

On VA examination in March 2015, the examiner indicated that the Veteran has scars on his left knee but those scars are not unstable with frequent loss of covering of skin over the scar; none of the scars are painful and unstable; and none of the scars are due to burns.  The examiner noted that the Veteran's scars do not impact his ability to work. 

VA treatment records from December 2015 indicate that the Veteran reported weakness of the left knee with frequent left knee buckling.  The Veteran reported sharp pain to the center of the knee that radiates to the left ankle.  The practitioner noted that the Veteran's left knee pops, grates and gives way.  The practitioner also noted that the Veteran has very minimal degenerative arthritic changes in the left knee.  The examiner noted that the Veteran demonstrates with slight weakness to the left knee when compared to the right knee. 

Analysis

Applying the criteria to the facts of this case and giving the Veteran the benefit of the doubt, the Board finds that the criteria for a 20 percent rating for moderate instability under DC 5257 have been met from the beginning of the appeal period.  However, the criteria for a 20 percent rating for left knee tibial plateau and proximal fibular fractures with meniscus tears and degenerative arthritis have not been met.

The evidence shows that the Veteran has experienced, at worst, moderate recurrent lateral instability (i.e., a 20 percent rating under DC 5257) due to his service-connected left knee injury.  Specifically, VA treatment records from November 2012 indicate that the Veteran reported that his knee buckles.  On VA examination in March 2015, it was noted that the Veteran had moderate lateral instability of the left knee and slight medial instability of the left knee.  Treatment records from the Social Security Administration indicate that the Veteran reported his knee giving way.  The evidence does not indicate that the Veteran experiences severe recurrent subluxation or lateral instability (i.e. a 30 percent rating under DC 5257) such that a disability rating greater than 20 percent DC 5257 is warranted at any time during the appeal period.  

Similarly, the evidence shows that the Veteran has experienced, at worst, pain and weakness, as a result of his service-connected left knee tibial plateau and proximal fibular fractures with meniscus tears and degenerative arthritis.  These findings merit a 10 percent rating under DC 5260.  See 38 C.F.R. 4.71a, DC 5260 (2015).   There is no indication that the Veteran's left knee flexion was limited to 30 degrees or less (i.e. a 20 or 30 percent rating under DC 5260) such that a disability rating greater than 10 percent is warranted for his service-connected left knee tibial plateau and proximal fibular fractures with meniscus tears and degenerative arthritis.  Specifically, on VA examination, the examiner noted that the Veteran had flexion from 0-130 with pain throughout the range of motion over the medial knee.  Additionally on examination in May 2015, while the examiner noted that the Veteran has abnormal range of motion of his left knee, the Veteran has flexion from 0 to 110 degrees and extension from 110 to 0 degrees, which does not meet the criteria for a 20 percent rating.  Additionally, there is no X-ray evidence of involvement or two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations to warranted a 20 percent rating for traumatic arthritis.  Finally, while the evidence shows that the Veteran has had meniscus tears in the past with surgery performed in 2010 to repair the tears, the Board finds that a separate compensable rating under DC 5259 is not warranted.  A rating under this DC would contemplate the same symptomatology that is already contemplated in the 20 percent rating under DC 5257 and the 10 percent rating under 5260, in that the Veteran's knee symptomatology is considered in these two other ratings.  As such, to assign a separate rating under DC 5259 would result in unlawful pyramiding.  38 C.F.R. § 4.14.  In summary, the Board finds that the criteria for a disability rating of 20 percent for left knee lateral instability is met; however, the criteria for a disability rating greater than 10 percent for degenerative arthritis of the left knee, manifested at worst by pain and weakness, have not been met.

With regard to the Veteran's left knee scars, applying the criteria to the facts of this case, the Board finds that the record does not support an initial compensable rating for a residual surgical scar of the left knee.  Specifically, on VA examination in March 2015, the examiner indicated that the Veteran has scars on his left knee but those scars are not unstable with frequent loss of covering of skin over the scar; none of the scars are painful and unstable; and none of the scars are due to burns.  The examiner noted that the Veteran's scars do not impact his ability to work.  As the record does not indicate that the Veteran's left knee surgical scars manifested as painful or unstable and nor were they due to burns, a compensable rating is not warranted. 

The Board has considered whether a higher or a separate rating is warranted under other applicable diagnostic codes; however, the scars do not impact an area of 144 square inches (929 square centimeters) or greater and hence do not warrant a rating under Diagnostic Code 7802.  The surgical scars were also not found to be deep or nonlinear and are clearly not located on the head, face or neck; therefore a compensable rating under Diagnostic Code 7800 or 7801 is not warranted.  Finally, the Board notes that the Veteran has not subjectively reported that either scar impacts an area or areas of 144 square inches (929 square centimeters) or greater, that either scar is deep or nonlinear or that either scar is located on the head, face or neck, or that the scars cause limited motion.  As such, higher or separate ratings under other potentially applicable diagnostic codes are not warranted.

Other Considerations

The Board has considered whether staged ratings under Fenderson are appropriate for the Veteran's service-connected lateral instability, degenerative arthritis of the left knee, and surgical scars; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning a staged rating for such disabilities is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is currently evaluated.  In this regard, the currently assigned 10 and 20 percent ratings contemplate the functional limitations caused by his left knee, to include loss of range of motion and instability, and his subjective complaints, to include pain. 

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 20 percent for left knee instability is granted.

Entitlement to an initial rating in excess of 10 percent for left knee tibial plateau and proximal fibular fractures with meniscus tears and degenerative arthritis is denied.

Entitlement to an initial compensable rating for scars, left knee, is denied.


REMAND

Pursuant to Rice, the Board notes that the issue of TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 477 (2009) (holding that a claim for TDIU is part of an initial rating claim when such claim is raised by the record).  Specifically, on VA examination in March 2015, the Veteran indicated that he was working full-time in a bakery mixing bread dough but that he finds the prolonged standing painful and difficult because of his knee pain and was therefore seeking alternative employment.  However, VA treatment records from September 29, 2015 indicate that the Veteran was unemployed since two months prior.  The Veteran indicated that he quit his job at the end of the first of 2 high volume seasons and did attempt to work for an assembly company, but after one day of work his knees hurt too much, requiring him to quit.  The VA treatment records also indicate that the Veteran attempted to work in a warehouse, where he has much experience, but again the Veteran indicated that the job required more physical work than his knees could tolerate.  Additionally, VA treatment records from June 2012 indicate that the Veteran was unemployed since 2008 because of his knee, and made money by buying and selling things, selling his mood work, and collecting scrap.  

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In this case, prior to April 1, 2016, the Veteran was service connected for lateral instability of the left knee, rated as 20 percent disabling; left tibial plateau and proximal fibula fractures with medial and lateral meniscus tears with arthritis, rated as 10 percent disabling; and postoperative scars, left knee, rated at 0 percent disabling.  Therefore, prior to April 1, 2016, the Veteran did not meet the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

However, while the Veteran did not meet the schedular criteria for a TDIU, there is evidence that calls into question his ability to secure or follow substantially gainful employment due to his service-connected disabilities.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

With respect to the assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director, Compensation Service, for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds that the medical and lay evidence discussed above provides plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, the Board finds that the claim should be submitted to the Director of the Compensation Service for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be provided with VCAA notice of the requirements for a TDIU claim.  The Board notes that the Veteran meets the schedular rating for a TDIU claim from April 1, 2016.  As such, the Veteran should be requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.   Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16(b) for the period prior to April 1, 2016.

3.   Readjudicate the claim. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


